 

AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release Page | of 3 Pages

 

    

UNITED STATES DISTRICT COURT ff i- :

for the ST NEP

Eastern District of California

 

DEC 17 2019

CLERK, U.S, DISTAICT COURT
EASTERN DISTRICT OF GRIFORNIA

B
UNITED STATES OF AMERICA, . PEROT CLEAR

 

v
Case No. 1:19-cr-00236-LJO-SKO

ARTHUR SILVA LOPEZ,

 

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must-appear at: 2500 TULARE STREET, FRESNO. CA COURTROOM 10

 

Place
BEFORE MAGISTRATE JUDGE ERICA P, GROSJEAN

 

on . JANUARY 15, 2020 AT 10:00 AM
Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

¥ Release plelayed until (2/24/10 a F.0D AM ¥
 

 

 

AQ 199B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General) Page [2] of [3] Pages

LOPEZ, Arthur Silva
Doc, No. 1:19-CR-00203-SKO-1
ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

O (6) The defendant is placed in the custody of:
Name of person or organization
who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the

defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
release or disappears.

 

SIGNED:
CUSTODIAN
“4 (7) The defendant must:

M4 (a) report on a regular basis to the following agency:

Pretrial Services and comply with their rules and regulations;

a} (b) report in person to the Pretrial Services Agency on the first working day following your release from custody;

MI (c) reside at a location approved by the PSO, and not move or be absent from this residence without prior approval of PSO;
travel restricted to Eastern District of California, unless otherwise approved in advance by PSO;

wi (d) report any contact with law enforcement to your PSO within 24 hours;

ca (e) cooperate in the collection of a DNA sample;

a (f) you must participate in the substance abuse treatment program at WestCare California inpatient facility and comply
with all the rules and regulations of the program, as directed by program staff and Pretrial Services; You must remain
in the inpatient facility until released by the PSO; A responsible party approved by Pretrial Services, shall escort you
to all required court hearings and escort you back to the program upon completion of the hearing;

MI (g) not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or other dangerous
weapon; additionally, you must provide written proof of divestment of all firearms/ammunition, currently under your
control;

Mi (h) submit to drug and/or alcohol testing as approved by the PSO. You must pay all or part of the costs of the testing
services based upon your ability to pay, as determined by the PSO;

wi (i) refrain from any use of alcohol, or any use of a narcotic drug or other controlled substance without a prescription by a

licensed medical practitioner; and you must notify Pretrial Services immediately of any prescribed medication(s).
However, medical marijuana, prescribed and/or recommended, may not be used;

| (j) upon successful completion of WestCare residential treatment program, you must participate in alcohol testing program
and abide by all the requirements of the program which will include having an alcohol testing device installed in your
residence and will include a residential telephone line installed and maintained at your expense. You must comply with
all instructions for the use and operation of said devices as given to you by Pretrial Services Agency and employees of
the monitoring company. You must pay all or part of the costs of the counseling services based upon your ability to
pay, as determined by the PSO;

4 (k) participate in a program of medical or psychiatric treatment including treatment for drug or alcohol dependency, as
approved by the PSO; you must pay all or part of the costs of the counseling services based upon your ability to pay,
as determined by the PSO;

(1) not apply for or obtain a passport or any other traveling documents during the pendency of this case;

(m) you must participate in the Better Choices court program and comply with all the rules and regulations of the program.
You must remain in the program until released by a PSO. In accordance with this condition, you must appear before
the Honorable Erica P. Grosjean, Courtroom 10, on January 15, 2020;

4 (n) upon successful completion of WestCare residential program, you must participate in the following Location
Monitoring program component and abide by all the requirements of the program, which will include having a iocation
monitoring unit installed in your residence and a radio frequency transmitter device attached to your person. You must
comply with all instructions for the use and operation of said devices as given to you by the Pretrial Services Agency
and employees of the monitoring company. You must pay all or part of the costs of the program based upon your ability
to pay as determined by the PSO. CURFEW: You are restricted to your residence every day from 9:00 p.m, to 6:00
a.m., or as adjusted by the Pretrial Services office or supervising officer, for medical, religious services, employment
or court-ordered obligations; and,

USMS SPECIAL INSTRUCTIONS:

Aa

Mi (o) have your release on bond delayed until December 24, 2019 at 8:00 a.m., at which time you shall be released by Fresno
County Jail staff into the custody of Leanne Hernandez for immediate transportation to WestCare California, Inc.,
inpatient facility.
 

 

AO 199C (Rey. 09/08- EDCA [Fresno]) Advice of Penalties Page ZB of 3 _ Pages

ADVICE OF PENALTIES AND SANCTIONS

 

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e, in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant: or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, ar both:

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive, In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant
I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. [ promise to obey all

conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.

 

 

Defendant's Signature

Directions to the United States Marshal

  

( (1) The defendant is ORDERED released after processing.

?
pate: Aft EL. CS
i A udicial Officer's Signature

Eon 0 mde, US. Magstnde Tedye

Printed name and title

 

 

 

DISTRIBUTION: COURT DEFENDANT PRETRIALSERVICE U.S.ATTORNEY U.S. MARSHAL
